Citation Nr: 1341622	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-09 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 









INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in July 2012, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  In the July 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  A review of the record shows that the Veteran was scheduled for the directed examination in August 2012, for which the Veteran failed to report.  A review of the notice of failure to report from the VA Medical Center shows that notice of the examination was sent to the Veteran's address in Nebraska.  However, further review of the record indicates that the Veteran had since moved to Texas.  There is no indication that the Veteran was notified of his scheduled examination at his Texas address.  Furthermore, there is no indication from the record that once notice of the change of address was received, that the Veteran was afforded an opportunity to report for a VA examination in Texas rather than Nebraska.  

As it does not appear that the Veteran was afforded an appropriate opportunity to report for the Board directed VA examination, the Board finds that the development conducted does not comply with the July 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Veteran should be afforded another opportunity to report for a VA examination.  Efforts to confirm the Veteran's current address must be made, and notice of the scheduled examination must be sent to that address.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this service connection issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development in an attempt to confirm the Veteran's current mailing address.  The Veteran should also be informed that it is ultimately his obligation to inform VA of any and all changes of his address.

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Then, schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any bilateral hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the physical claims file should be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran has left ear hearing loss that clearly and unmistakably (undebatable) existed prior to his active service and if so, whether it was clearly and unmistakably (undebatable) not aggravated beyond the normal progression of the disability by active service.  

With regard to any left ear hearing loss found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include noise exposure sustained therein.  

With regard to any right ear hearing loss, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include noise exposure sustained therein.  

The rationale for all opinions expressed must be provided.  

A copy of the letter notifying the Veteran of the date, place, and time of his examination should be included in the claims file, if the Veteran fails to appear for his examination.  The Veteran should also be made aware that failure to report for this examination could have a detrimental effect on the adjudication of his claim.

4. Confirm that any VA examination report(s) and medical opinion(s) provided comport with this remand and undertake any other development found therein to be warranted.  

5. Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


